Title: To Thomas Jefferson from Mary Jefferson Eppes, 20 March 1798
From: Eppes, Mary Jefferson
To: Jefferson, Thomas


          
            Dear Papa
            Eppington March 20th 1798
          
          We have been to Cumberland since I wrote to you last & saw while there the last melancholy rites paid to my Aunt Skipwith; I was never more affected, & never so sensible of the cruelty of requiring the presence of those who are most deeply afflicted at the ceremony. we came down immediately after it & brought poor Betsy for who’m the scene had been too much with us, as her father fear’d her relapsing in to her former state of melancholy if left alone so soon after it. we had a dreadful journey down & thought ourselves fortunate in escaping with one oversetting only, in which except the fright, none of us suffer’d, for the roads were as bad as they could possibly be. I am sorry to hear that my sisters situation at Belmont is not as agreeable as she expected, tho I shall rejoice if it occasions her return to Monticello. how much do I wish for that day which will reunite us all after so long an absence! but I am afraid it will be some time yet before it arrives. the family here would all be allmost as much dissapointed as myself, were you not to return by this place, particularly my father, who can think he says of nothing but  the improvements he saw at Monticello, & intends to get you to plan when you come, a cover’d way from the Maidens hall, to the house, with an alcove in it, & an octogon to the other wing. Aunt Carr is return’d from Celies in good health & is at present with Aunt Bolling, who is in tolerable health, the former will be here soon, where she will stay I expect & go up with us, Adieu Dear Papa that I may see you soon again & in good health is the earnest prayer of your affectionate daughter
          
            ME
          
        